Title: From George Washington to Lund Washington, 20 November 1785
From: Washington, George
To: Washington, Lund



Dear Lund,
Mount Vernon 20th Novr 1785.

I know as little of G:W.s plans or wishes as you do, never having exchanged a word with him upon the subject in my life. By his Advertisemt—& from what has frequently dropped from Fanny, he is desireous of getting a place in this Country to live at. Before their marriage he & Fanny were both told that it

would be very agreeable to Mrs W. & myself, that they should make this House their home ’till the squalling & trouble of Children might become disagreeable. I have not repeated the matter since, because it was unnecessary—an offer once made is sufficient. It is hardly to be expected that two people as young as they are, with their nearest connexions at extreme points, would like confinement: & without it, he could not answer my purposes as a Manager or Superintendant, unless I had more leisure to attend to my own business, which by the by I shall aim at, let the consequences, in other respects, be as they may.
These however are no reasons for detaining you a moment longer in my employ than suits your interest, or is agreeable to your inclination, & family concerns. But as the proposition is new, & hath never been revolved in my mind, it will take some time to digest my own thoughts upon the occasion before it is hinted to another. In the mean while if I can do with the aids you offer, & for which I sincerely thank you, I will ask your constant attention no longer than this year—at any rate not longer than the next. The inexplicitness of this answer cannot, I presume, put you to much if any inconvenience as yet; because retirement from, & not a change of business, is professedly your object.
However unlucky I may have been in Crops &c. of late years, I shall always retain a grateful sense of your endeavours to serve me; for as I have repeatedly intimated to you in my Letters from Camp, nothing but that entire confidence which I reposed, could have made me easy under an absence of almost nine years from my family & Estate; or could have enabled me, consequently, to have given not only my time, but my whole attention to the public concerns of this Country for that space. I am your sincere friend &ca

Geo: Washington

